DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al (US 2021/0385842)[hereafter R1].
For claim 7, R1 discloses a receiving unit that receives, from another terminal, sidelink control information (SCI) including a channel state information request (CSI request) (Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 control information for the sidelink including a to send a CSI report); a control unit that performs, based on the CSI request, a measurement of channel state information (CSI) using a channel state information reference signal (CSI-RS) (Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 measuring the channel state for a CSI report based on the received transmission); and a transmitting unit that transmits, based on the measurement, a channel state information report (CSI report) to the another terminal via a sidelink shared channel (PSSCH) (Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 transmits the CSI report via the PSSCH).
For claim 8, R1 discloses the transmitting unit transmits the CSI report based on a sidelink CSI report configuration associated with the CSI request (Abstract, paragraphs 79-85, 90-97, 100-110,121-127 sidelink control information is indicated).
For claim 11, R1 discloses a transmitting unit that transmits, to another terminal, sidelink control information (SCI) including a channel state information request (CSI request) Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 control information for the sidelink including a to send a CSI report); and a receiving unit that receives, based on the CSI request, a channel state information report (CSI report) from the another terminal via a sidelink shared channel (PSSCH) (Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 transmits the CSI report via the PSSCH), wherein the transmitting unit transmits, based on the CSI request, a channel state information reference signal (CSI-RS) (Abstract, paragraphs 79-85, 92-97, 104-106,121-127 a reference signal is transmitted to measurement the CSI for the CSI report based on the received request).
For claim 12, R1 discloses the receiving unit receives the CSI report based on a sidelink CSI report configuration associated with the CSI request (Abstract, paragraphs 79-85, 92-97, 104-106,121-127 sidelink control information configuration).
For claim 13, R1 discloses receiving, from another terminal, sidelink control information (SCI) including a channel state information request (CSI request) (Abstract, paragraphs 79-85, 92-97, 104-106,121-127 receive transmission to measure and transmit a CSI report); performing, based on the CSI request, a measurement of channel state information (CSI) using a channel state information reference signal (CSI-RS) (Abstract, paragraphs 79-85, 92-97, 104-106,121-127 measuring the CSI using a reference signal); and transmitting, based on the measurement, a channel state information report (CSI report) to the another terminal via a sidelink shared channel (PSSCH) (Abstract, paragraphs 79-85, 92-97, 104-106,121-127 transmitting the CSI report based on the measurement via a PSSCH).
For claim 14, R1 discloses the first terminal and the second terminal, wherein the first terminal includes a first transmitting unit that transmits, to the second terminal, sidelink control information (SCI) including a channel state information request (CSI request) (Abstract, paragraphs 70-73, 79-88, 90-97, 104-106,121-127 transmit control information for a sidelink transmission of a CSI report); and a first receiving unit that receives, based on the CSI request, a channel state information report (CSI report) from the second terminal via a sidelink shared channel (PSSCH) (Abstract, paragraphs 70-73,79-85, 92-97, 104-106,121-127 receiving a CSI report via a PSSCH), wherein the first transmitting unit transmits, based on the CSI request, a channel state information reference signal (CSI-RS) (Abstract, paragraphs 70-73, 79-88, 90-97, 100-110, 121-127 transmit a reference signal based on the request), and wherein the second terminal includes a second receiving unit that receives, from the first terminal, the SCI including the CSI request, a control unit that performs, based on the CSI request, a measurement of channel state information (CSI) using the CSI-RS (Abstract, paragraphs 79-88, 92-97, 104-106,121-127 measuring the CSI), and a second transmitting unit that transmits, based on the measurement, the CSI report to the first terminal via a sidelink shared channel (PSSCH) (Abstract, paragraphs 70-73, 79-88, 92-97, 104-106,121-127 transmitting the CSI report via the PSSCH).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Guo (US 2020/0022089)[hereafter R2].
For claim 9, R1 discloses when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission (Abstract, paragraphs 79-85, 90-97, 100-110,121-127 Figs 3-4).  Or, in the alternative, R2 discloses when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission (Fig 17 paragraphs 136-138, 143-145, 166-169, 280, 285-298 before transmission the priority of the transmission is determined compared with the contending CSI reporting transmissions). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission taught by R2.  The rationale to combine would be to use a known technique in a similar device, to avoid errors and collisions in transmission, to increase throughput, and design choice.
For claim 10, R1 discloses when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission (Abstract, paragraphs 79-85, 90-97, 100-110,121-127). Or, in the alternative, R2 discloses when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission (Fig 17 paragraphs 136-138, 143-145, 166-169, 280, 285-298 before transmission the priority of the transmission is determined compared with the contending CSI reporting transmissions). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to when a sidelink transmission of the CSI report contends with an uplink transmission of a CSI report to be transmitted to a base station, the transmitting unit performs only a transmission with a higher priority between the sidelink transmission and the uplink transmission taught by R2.  The rationale to combine would be to use a known technique in a similar device, to avoid errors and collisions in transmission, to increase throughput, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xi et al (WO 2020/033704) discloses PSSCH with priority determination
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463